DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/11/22 has been entered.

Response to Arguments
	The amendments accompanying the RCE filed 1/11/22 have been entered. 

	Applicant’s amendments have necessitated the new prior art rejection presented below. The claims in question have now been rejected under 35 U.S.C. 103 as being unpatentable over Giroux (US 20040216892 A1), in view of Hughes (US 20150176341 A1).

Claim Objections
Claims 10-11, 14, and 23 are objected to because of the following informalities:
Claim 10 recites “a first shoulder , the first shoulder”. There is an extra space preceding the comma. 
Claim 11 recites “the axially oriented second shoulder”, this should read “the second shoulder” for grammatical consistency, as the component was first introduced as “a second shoulder”.   
Claim 14 recites “a predetermined alignment, .”. There is an extra comma and space which should be deleted. 
Claim 23 recites “the number second anchors”, this should read “the number of second anchors”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giroux (US 20040216892 A1), in view of Hughes (US 20150176341 A1).

Regarding claim 1, Giroux teaches a well tool in a well operation performed in a borehole, comprising: 
a first component comprising a longitudinal axis (Fig 8A-8B, tool 600/first component, with central bore defining the longitudinal axis); 
a second component having a passage for receiving the first component (Fig 8C, at least tool 760 with a central passage for receiving the tool 600, see Para 0075 and Fig 10C); 
a first anchor (Fig 8B, anchor 725A) and a second anchor (Fig 8B, anchor 710A) on the first component, the first anchor and the second anchor separated from each other along the longitudinal axis  (Fig 8B, anchors are longitudinally spaced from each other on first component 600), and 
a first profile formed on an inner surface defining the passage of the second component (Fig 8C, first profile at 770 on second component 760) and configured to receive the first anchor (Fig 10C, Para 0083, “blocks 725 align with axial slots 770 formed on an inner diameter of a landing collar 760”)
a second anchor cavity on the inner surface defining the passage of the second component (Fig 8C, anchor cavity 765) and configured to receive the second anchor (Fig 10C, Para 0090, “blocks 710 engage the profile 765”), the second anchor cavity separated from the first profile along the longitudinal axis of the first component (Fig 8C, 10C, the anchor cavity 765 is axial separated from the first profile 770).
Giroux is not explicit on wherein at least one of the first profile and the first anchor includes a ramp section, the ramp section having a ramp contour defined by a ramp tangent, the ramp tangent forming an acute angle with the longitudinal axis, the acute angle of the ramp tangent being larger than 1 degree and smaller than 90 degrees. 
Hughes teaches wherein at least one of the first profile and the first anchor includes a ramp section (Fig 7, Fig 12, at least a first profile, as a modification, teaches a ramp section generally at 513), the ramp section having a ramp contour defined by a ramp tangent, the ramp tangent forming an acute angle with the longitudinal axis (Fig 7, there is an actuate angle 513 form by the ramp tangent/slope of the ramp section relative to the longitudinal axis), the acute angle of the ramp tangent being larger than 1 degree and smaller than 90 degrees (Fig 12, there is an angle 1004, this includes both sides of the ramp, however, the ramp tangent would be half of angle. Para 0063, the angle of 1004 is ~18 degrees, half of which would be ~9 degrees.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Giroux by having on the first profile and the first anchor includes the taper profile as disclosed by Hughes because the “tapered shape of plurality of splines 706 and 707 supplies a number of advantages” including it “allows the splines to intermesh without the need for precise alignment at the initial engagement stage” while still “allow[ing] torque to be transferred” (Para 0064), similarly the splines tapers would be operable to guide the splines into circumferential engagement with one another.  

Regarding claim 2, Giroux as modified by Hughes further teaches wherein the ramp section protrudes from the inner surface of the second component (Fig 7 of Hughes, the ramp section 513 is on interior spline 314 which protrudes from the inner surface, as a modification to Giroux this occurs on the second component), the ramp section defining a ramp surface configured to guide the first anchor to a predetermined alignment with the second component (Fig 7 of Hughes, the ramp section 513 has a surface 506, this by virtue of its taper would guide into its circumferential alignment with the inserted first anchor).  

Regarding claim 3, Giroux as modified by Hughes further teaches wherein the predetermined alignment is a circumferential alignment (Fig 7 of Hughes, the ramp section 513 has a surface 506, this by virtue of its taper would guide into its circumferential alignment with the inserted first anchor).  

Regarding claim 4, Giroux as modified by Hughes further teaches wherein the ramp contour is defined by at least one of. (i) a curve, (ii) a straight line, (iii) a plurality of different curves, (iv) a plurality of straight lines having different slopes, and (v) a combination of at least one curve and at least one straight line (Fig 7 of Hughes, the ramp contour 513 has at least a straight line as seen).  

Regarding claim 5, Giroux as modified by Hughes further teaches wherein the first profile in the second component comprises at least one first anchor cavity that receives the first anchor (Fig 7, Fig 12 of Hughes, the first profile has a first anchor cavity 514 which is able to receive the first anchor as a modification to Giroux/slot 770 in Fig 8C).  

Regarding claim 6, Giroux as modified by Hughes further teaches wherein the first anchor includes a radially extending member that is one of: (i) fixed, and (ii) retractable (Fig 8B, Para 0083, the first anchor 725 has springs 727 that “allow the drag blocks 725 to compress inward” i.e. are retractable from a radially extended position), and the second anchor includes a radially extending member that is retractable (Fig 8B, second anchor radially extending member 710, has “springs 712 [that] allow the drag blocks 710 to compress inward when inserted into the casing” i.e. retractable from a radially extended position).  

Regarding claim 7, Giroux as modified by Hughes further teaches wherein the first component has a plurality of first anchors (Fig 7, 8B, there are a plurality of first anchors 725A) and the second component has a plurality of associated first profiles (Fig 8C, these engage with a plurality of corresponding slots 770; note the particular shapes/configuration of these profiles have been modified by Hughes as discussed in the parent claim).  

Regarding claim 8, Giroux as modified by Hughes further teaches wherein the first anchor is a torque anchor (Para 0095, “torsional drag blocks 725”, the first anchor is used to apply torque) and the second anchor is a weight anchor (Para 0082, the second anchor 710 are operable to “extend outward when the drag blocks 710 abut a matching profile 765 formed on an inner diameter of the landing collar 760”, in this engagement, the block 710 will function to at least bear some of the weight of the inner tool string and/or casing component 760 e.g. by fiction and its corresponding mating surfaces).  

Regarding claim 9, Giroux as modified by Hughes further teaches wherein the first component is a drill string comprising a bottom hole assembly (Fig 8B, the first component is a part of a drill string/set of tubulars and tools, which comprises a BHA which is connectable at 740, Para 0083, “BHA (not shown) may be threadably attached to the body 700 using a threaded end 740”) and the second component is a liner assembly (Para 0090, the second component is defined as both 760 and 780, “within the casing 780 is the landing collar 760”, the examiner notes that casing 780 does not structurally define over liner. One definition of liner, for example, indicates “see casing”, see https://iadclexicon.org/liner/ definition 7. Additionally, Para 0033, “780 may include casing or any other tubular members such as piping, tubing, drill string, and production tubing, for example.”).  

Regarding claim 10, Giroux as modified by Hughes further teaches wherein the first profile includes a first shoulder (Fig 7 of Hughes, first shoulder/tip 504), the first shoulder is oriented circumferentially in relation to the longitudinal axis (Fig 7 of Hughes, first shoulder/tip 504 is arranged around the inner circumference), the first shoulder is configured to engage the first anchor (Fig 7, Fig 12, the tip 504 is capable of engaging/contacting a corresponding tip of the spline/first anchor), the first anchor applying an axial loading to the first shoulder (Fig 7, Fig 12, the tip 504 in making contact with the first anchor would necessarily apply an axial force/load to the shoulder and vice versa).  

Regarding claim 11, Giroux as modified by Hughes further teaches wherein the first profile includes a second shoulder (Fig 7 of Hughes, the surface 506 on the opposing side labelled as 513), the second shoulder is oriented axially in relation to the longitudinal axis (Fig 7 of Hughes, the surface 506 is axially oriented relative to the longitudinal axis, which is broadly understood has requiring any relative axial relationship relative to the longitudinal axis), the first anchor applying a torque loading to the axially oriented second shoulder (Fig 7 of Hughes, where each recess receives a corresponding torque transmission means, see Fig 12, the shoulder as identified would be capable of receiving a torque load. See also Para 0090 of Giroux, where first anchor is a “torsional” block which engages/transmits torque to corresponding profile 770).  

Regarding claim 12, Giroux as modified by Hughes further teaches wherein the acute angle is smaller than 70 degrees (Fig 12 of Hughes, there is an angle 1004, this includes both sides of the ramp, however, the ramp tangent would be half of angle. Para 0063, the angle of 1004 is ~18 degrees, half of which would be ~9 degrees.).  

Regarding claim 13, Giroux as modified by Hughes further teaches wherein the acute angle is smaller than 50 degrees  (Fig 12 of Hughes, there is an angle 1004, this includes both sides of the ramp, however, the ramp tangent would be half of angle. Para 0063, the angle of 1004 is ~18 degrees, half of which would be ~9 degrees.).    
 
Regarding claim 14, Giroux teaches a method for performing an operation in a borehole using a well tool that has a first component (Fig 8A-8B, tool 600) and a second component (Fig 8C, at least tool 760), the first component comprising a longitudinal axis  (Fig 8A-8B, tool 600, with central bore defining the longitudinal axis), the method comprising:
forming a first profile in the second component  (Fig 8C, first profile at 770 on second component 760); 
disposing a first anchor (Fig 8B, anchor 725A) and a second anchor (Fig 8B, anchor 710A) on the first component, the first anchor and the second anchor separated from each other along the longitudinal axis  (Fig 8B, anchors are longitudinally spaced from each other on first component 600); 
forming a second anchor cavity on the inner surface defining the passage of the second component (Fig 8C, anchor cavity 765) and configured to receive the second anchor (Fig 10C, Para 0090, “blocks 710 engage the profile 765”), the second anchor cavity separated from the first profile along the longitudinal axis (Fig 8C, 10C, the anchor cavity 765 is axial separated from the first profile); and 
axially moving the first component relative to the second component until the first anchor and the first profile align the first component and the second component in a predetermined alignment (Para 0090, first component 600 is run into casing/component with 760 until the “axial drag blocks 710 engage the profile 765” and “until the torsional drag blocks 725 engage the profile 770”).
Giroux is not explicit on the first profile including a ramped section, the ramped section having a ramp contour defined by a ramp tangent, the ramp tangent forming an acute angle with the longitudinal axis, the acute angle of the ramp tangent being larger than 1 degree and smaller than 90 degrees. 
Hughes teaches the first profile including a ramped section (Fig 7, Fig 12, at least a first profile, as a modification, teaches a ramp section generally at 513), the ramped section having a ramp contour defined by a ramp tangent, the ramp tangent forming an acute angle with the longitudinal axis (Fig 7, there is an actuate angle 513 form by the ramp tangent/slope of the ramp section relative to the longitudinal axis), the acute angle of the ramp tangent being larger than 1 degree and smaller than 90 degrees (Fig 12, there is an angle 1004, this includes both sides of the ramp, however, the ramp tangent would be half of angle. Para 0063, the angle of 1004 is ~18 degrees, half of which would be ~9 degrees.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Giroux by having at least one of the first profile and the first anchor includes the taper profile as disclosed by Hughes because the “tapered shape of plurality of splines 706 and 707 supplies a number of advantages” including it “allows the splines to intermesh without the need for precise alignment at the initial engagement stage” while still “allow[ing] torque to be transferred” (Para 0064), similarly the splines tapers would be operable to guide the splines into circumferential engagement with one another.  

Regarding claim 15, Giroux as modified by Hughes further teaches guiding the first anchor to a predetermined alignment with the second component using the ramp section (Fig 7, Fig 12 of Hughes, as a part of the normal operation of the device the ramp section 513 has a surface 506, this by virtue of its taper would guide into its circumferential alignment with the inserted first anchor, see MPEP 2112.02).  

Regarding claim 16, Giroux as modified by Hughes further teaches wherein a circumferentially oriented shoulder at least partially circumscribes the second component (Fig 7 of Hughes, the surface 506 on the opposing side labelled as 513, this is “at least partially” circumferentially oriented by virtue of its inclined surface; the examiner notes that there are also a number of such features which could collectively be understood as the shoulder which more completely circumscribes the inner surface of the second component) and further comprising applying an axial loading to the circumferentially oriented shoulder using the first anchor (Fig 7, Fig 12 of Hughes, as a part of the normal operation of the device the shoulder surface 506, this by virtue of its taper would when in contact with the opposing surface of the inserted anchor as modified, would experience an axial load/force with the inserted first anchor, see MPEP 2112.02).  

Regarding claim 17, Giroux as modified by Hughes further teaches wherein the first profile has an axial shoulder oriented axially in relation to the longitudinal axis (Fig 7 of Hughes, the surface 506 on the opposing side labelled as 513, this is aligned with the longitudinal axis as it generally runs along the longitudinal axis of the tool and has a relative axial relationship relative to the longitudinal axis. See also Fig 13, where the shoulder as identified is axially oriented with the longitudinal axis. The examiner notes that the claim has not been interpreted to require that the shoulder run parallel to the longitudinal axis), and further comprising applying a torque loading to the axial shoulder using the first anchor (Fig 7 of Hughes, where each recess receives a corresponding torque transmission means, see Fig 12, the shoulder as identified receives a torque load in use. See also Para 0090 of Giroux, where first anchor is a “torsional” block which engages/transmits torque to corresponding profile 770).  

Regarding claim 23, Giroux as modified by Hughes further teaches wherein the first component has a plurality of second anchors (Fig 7, there are a plurality of second anchors 710A), wherein the number of first anchors in the plurality of first anchors is different to the number second anchors in the plurality of second anchors (Fig 7, there are more second anchors 710A as compared to first anchors 725A).  

Regarding claim 24, Giroux as modified by Hughes further teaches wherein the first anchor includes a first shape and the second anchor includes a second shape, and the first shape is different to the second shape (Fig 7, the first anchor 725A, particularly as modified to have the tapered faces of Hughes, see Fig 7 and 12 has a different shape than the second anchors 710A).  

Regarding claim 25, Giroux as modified by Hughes further teaches wherein the first profile further includes a spline aligned with the longitudinal axis (Fig 7 of Hughes, spline surface is face 506 which is oppose the face labeled with 513, this is aligned with the longitudinal axis as it generally runs along the longitudinal axis of the tool and is in its correct relative position relative to the longitudinal axis. See also Fig 13, where the spline as identified is aligned with the longitudinal axis. The examiner notes that the claim has not been interpreted to require that the spline run parallel to the longitudinal axis), the spline and the ramp section join at a juncture at an uphole end of the first profile (Fig 7, the spline and ramp section as defined are joined at the tip 504, which is at the uphole end of the profile, the examiner notes that a juncture does not convey any additional structural limitation beyond being the place in which these elements are joined, which is readily apparent).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dirksen (US 9556680 B2) teaches a liner running tool with a plurality of varying engagement points between a first and second component (see Figs 1-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676